DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 8, 10, 12, 14, 15, 17-22, 24, 26, 27 and 33-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application No. US 2003/0203196 (hereinafter “Trokhan”), and further in view of United States Patent Number 6,417,120 (hereinafter “Mitchler”).Regarding claims 1, 8, 10, 20-22, 24, 40, and 41 	Trokhan teaches a flexible structure comprising a plurality of starch filaments (monocomponent fibrous element selected from the group consisting of: filaments and/or fibers) (polar solvent-soluble filament-forming materials comprising a water-soluble hydroxyl polymer, where the hydroxyl polymer comprises starch).  The structure comprises at least a first region and a second region, each of the first region and second region has at least one common intensive property, where the common intensive properties include density, basis weight, elevation, opacity, etc.  Trokhan teaches the common intensive property of the first region differs in value from the common intensive property of the second region (abstract).  Trokhan teaches one of the first and second regions comprise a substantially continuous network, and the other of the first and second regions comprise a plurality of discrete areas dispersed throughout the substantially continuous network (paragraph [0011]).  Trokhan teaches the substantially continuous network region (first region) can have a relatively high density relative to a relatively low density of the pillows (second region) or the substantially continuous network region (first region) can have a relatively low density relative to a relatively high density of the pillows (second region)  (paragraph [0087]).  Trokhan teaches the addition of additives (one or more fibrous element active agent) can typically be included with the starch polymer including surfactants which may be desirable depending on the particular end use of the product contemplated (paragraphs [0114] and [0118]), which corresponds to the claimed fibrous element active agent.  Trokhan also teaches the starch composition may comprise from about 10% to about 80% by weight of the starch, which falls within the claimed range, without a reference to the incorporation of water at this point, which at least suggests a weight percentage on a dry fibrous element weight basis, and the additives, such as the aforementioned surfactants (fibrous element active agent), are typically present in quantities ranging from 0.1 to 70 wt% on a non-volatile basis (based on weight on a dry fibrous element basis) (paragraphs [0027] and [0114]), which overlaps the claimed range.  These two different ranges also yields a weight ratio of the starch (polar solvent-soluble filament-forming materials) to additive surfactant (fibrous element active agent) of about 0.143 (10/70) to 800 (80/0.1), which overlaps the claimed range. 	Trokhan also teaches the flexible structure has a structure comprising two or more regions having distinct intensive properties for improved strength, absorbency, and softness (paragraph [0007]).	Trokhan does not explicitly teach the flexible structure comprises a layer comprising a mixture of the plurality of fibrous elements and a plurality of discrete particles, the plurality of discrete particles comprising one or more particulate active agents. 	 Mitchler teaches a meltblown web having fibers and particles, where the particles are embedded in and retained by one or more fibers (abstract).  Mitchler teaches the webs have particles which are substantially uniformly and homogeneously dispersed therethrough and substantially eliminates the issue of dusting (column 1, lines 47-52), which corresponds to a layer comprising a mixture of a plurality of fibrous elements and a plurality of discrete particles.  Mitchler teaches the particles are discrete units and may be used in mixtures or different layers (column 9, line 48 through column 10, line 4).  Mitchler also teaches the web is used in fluid absorbent applications where odor control is contemplated by the materials (particulate active agent) which make up the particles (column 10, lines 29-51). 	Trokhan and Mitchler are analogous inventions in the field of absorbent webs.  It would have been obvious to one skilled in the art at the time of the invention to modify the flexible structure of Trokhan with the particles of Mitchler to provide a particulate active agent capable of odor remediation to the flexible substrate while substantially eliminating the issue of dusting.	Regarding fibrous element active agents release from the fibrous element when the fibrous element dissolves when the fibrous structure is exposed to conditions of intended use, although the prior art does not explicitly disclose active agents releasing from the plurality of fibrous elements when the plurality of fibrous elements dissolve when the fibrous structure is exposed to conditions of intended use, the claimed function is deemed to naturally flow from the structure in the prior art since the combination of Trokhan and Mitchler teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP § 2112. Regarding claim 12 	In addition, Trokhan teaches the additive may be a combination of different materials (two or more different fibrous element active agents, particulate active agents, and mixtures thereof) (paragraphs [0031], [0054] and [0114]).Regarding claim 14 	In addition, Trokhan teaches the starch filaments can be produced from a mixture comprising starch, water, plasticizers, and other optional additives (paragraph [0102]).  Trokhan teaches a native water content of the starch can be from about 5 wt% to about 16 wt% (paragraph [0112]), which falls within the claimed range.Regarding claims 15, 17 and 18 	Regarding an average disintegration time, an average dissolution time, an average basis weight normalized disintegration time, and an average basis weight normalized dissolution time of the fibrous structure, although the prior art does not explicitly disclose the fibrous structure exhibiting an average disintegration time of about 60 s or less as measured according to the Dissolution Test Method, the fibrous structure exhibiting an average basis weight normalized disintegration time of about 1.0 s/gsm or less as measured according to the Dissolution Test Method, and the fibrous structure exhibiting an average basis weight normalized dissolution time of about 10 s/gsm or less as measured according to the Dissolution Test Method, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Trokhan and Mitchler teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  See MPEP § 2112. Regarding claim 19 	In addition, Trokhan teaches extruded starch fibers (plurality of fibrous elements) are continuous and have diameters ranging from 3 to 5 microns (paragraph [0149]), which falls within the claimed range.Regarding claims 26 and 27 	In addition, Trokhan illustrates the surface area of the flexible structure 100 contains first region portions 110 and second region portions 120 (Figures 1 and 3).  Trokhan teaches the first region portions 110 forms pockets 115 which improves absorbency characteristics of the flexible structure (paragraphs [0092] and [0093]; and Figure 3). 	Trokhan does not explicitly teach: (1) the first region comprises from about 5% to about 95% of the total area of the fibrous structure; or (2) the second region comprises from about 5% to about 95% of the total area of the fibrous structure.  Absent a showing of criticality with respect to the surface areas of the first region and the second region (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to determine an appropriate amount of the first region portions 110 and the second region portions 120 based on a total area of the fibrous structure through routine experimentation in order to achieve the desired absorbency characteristics of the flexible structure.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(B).Regarding claims 33-35	In addition, Mitchler teaches the fibrous structure 89 is a layered fibrous structure comprising one or more layers of the plurality of fibrous elements and one or more layers of the particulate active agents 86 (Figures 3-5; and column 7, line 66 through column 8, line 40).Regarding claims 36 and 37 	As previously mentioned, Trokhan teaches the additives include inorganic fillers, such as the oxides of magnesium, aluminum, silicon, and titanium, may be added as inexpensive fillers or processing aides.  Additionally, inorganic salts, including alkali metal salts, alkaline earth metal salts, phosphate salts, etc., may be used as processing aides (paragraph [0117]), which corresponds to particles selected from the group of water-soluble particles, water-insoluble particles, and mixtures thereof. 	Alternatively, the water solubility of the aforementioned additives must necessarily be either water-soluble or water-insoluble as these two options encompass the entire range of possible water solubility properties of the disclosed additives.  In other words, by definition, the additives disclosed by Trokhan must be either water-soluble or water-insoluble. Regarding claims 38 and 39 	In addition, Trokhan teaches "flexible structure comprising starch filaments," or simply "flexible structure," is an arrangement comprising a plurality of starch filaments (plurality of fibrous elements) that are mechanically inter-entangled to form a sheet-like product having certain predetermined microscopic geometric, physical, and aesthetic properties (paragraph [0053]).
Claims 2-4 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trokhan and Mitchler as applied to claim 1 above, and further in view of United States Patent Number 4,637,859 (hereinafter “Trokhan-859”).Regarding claims 2-4 and 9 	The limitations for claim 1 have been set forth above.  In addition, Trokhan does not explicitly teach a basis weight of the fibrous structure and specific values for the first average density and the second average density. 	Trokhan-859 teaches a soft, absorbent paper web made of fibers (filament-forming materials) which form an embryonic web which has a macroscopic monoplanar, continuous, patterned network surface (region), where the paper web has distinct continuous network region and a plurality of domes (discrete zones) dispersed throughout the whole of the network region (abstract).   	Trokhan-859 teaches an embodiment where the basis weight of the domes and network regions are essentially equal but the densities vary.  Trokhan suggests that the varying densities originate from the presence of shorter fibers in the domes and longer fibers in the network region.  The incorporation of shorter fibers in the domes can serve to accentuate the desirable characteristics of each region, where the softness, absorbency, and bulk of the domes are enhanced and, at the same time, the strength of the network region is enhanced.  The preferred density of the network region (average first density) is from 0.400 to about 0.800 g/cc, which falls within the claimed range, the preferred average density of the domes (average second density) is from about 0.040 to about 0.150 g/cc, which falls within the claimed range, and the overall preferred basis weight of the paper web (basis weight of the fibrous structure) is from about 9 to about 95 gsm (column 19, line 50 through column 20, line 14), which falls within the claimed range.  Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify the first average density of the network region, the second average density of the plurality of discrete zones and the overall basis weight of the fibrous structure of Trokhan with the densities and structure of Trokhan-859 to improve softness, absorbency, bulk, and strength of the overall disposable dry cleansing article.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trokhan and Mitchler as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2007/0071537 (hereinafter “Reddy”).Regarding claim 11 	The limitations for claim 1 have been set forth above.  In addition, Trokhan does not explicitly teach at least one of the additives (one or more fibrous element active agents) is selected from the group consisting of: skin benefit agents, medicinal agents, lotions, fabric care agents, dishwashing agents, carpet care agents, surface care agents, hair care agents, air care agents, teeth whitening agents, tooth care agents, mouthwash agents, periodontal gum care agents, and mixtures thereof. 	Reddy teaches a wipe having first and second substrate webs joined together in a face-to-face configuration with at least one primary capsule between the two substrate webs is disposed (abstract).  Reddy teaches the primary capsule encapsulates a primary agent that is released from the capsule upon occurrence of a triggering event (Id.)  Reddy teaches the wiper 10 may include one or more agents that are encapsulated and held between the substrate webs 14 of the wiper 10 until they are released into the substrate webs 14. Various agents may provide various functionalities to the wipers 10 of the invention. Such agents may include water, cleaning solution, soap, degreaser, disinfectant, sanitizer, antibacterial substance, moisturizer, emollient, medicine, pH buffer, indicator, cosmetic, beauty care substance, or the like (paragraph [0072]), which corresponds to at least skin benefit agents, medicinal agents, lotions, fabric care agents, dishwashing agents, carpet care agents, surface care agents, hair care agents, air care agents, and mixture thereof. 	Trokhan and Reddy are analogous inventions in the field of paper products.  It would have been obvious to one skilled in the art at the time of the invention to modify the additives of Trokhan with the agents of Reddy to provide various functionalities to Trokhan’s flexible fibrous structure.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trokhan and Mitchler as applied to claim 1 above, and further in view of WO 03/044153 A1 (hereinafter “Seth”).Regarding claim 13 	The limitations for claim 1 have been set forth above.  In addition, Trokhan does not explicitly teach the fibrous web further comprises a dissolution aid. 	Seth discloses a disposable dry cleansing article that is formed from a melt extruded fibrous web that has incorporated into the fibers forming the web (filament-forming materials) a melt extruded lathering surfactant (active agent) (abstract). 	Seth teaches the incorporation of more than one lathering surfactant, which includes anionic lathering surfactants, nonionic lathering surfactants, amphoteric lathering surfactants, and mixtures thereof (page 6, lines 24-26).  Seth teaches suitable additional surfactant materials for wetting out the nonwoven fibrous structures are anionic surfactants (dissolution aid), such as aliphatic sulfates, for example, dioctylsulfosuccinate (sodium sulfate) (page 7, lines 1-3).	Trokhan and Seth are analogous inventions in the field of disposable fibrous webs.  It would have been obvious to one skilled in the art at the time of the invention to modify the web of Trokhan with the lathering surfactants of Seth to improve the wetting out characteristics of the flexible fibrous web of Trokhan.
Claims 20, 24, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trokhan, Mitchler, and further in view of Trokhan-859.Regarding claims 20, 24 and 25
	Trokhan teaches a flexible structure comprising a plurality of starch filaments (monocomponent fibrous element) (polar solvent-soluble filament-forming materials comprising a water-soluble hydroxyl polymer).  The structure comprises at least a first region and a second region, each of the first region and second region has at least one common intensive property, where the common intensive properties include density, basis weight, elevation, opacity, etc.  Trokhan teaches the common intensive property of the first region differs in value from the common intensive property of the second region (abstract).  Trokhan teaches one of the first and second regions comprise a substantially continuous network, and the other of the first and second regions comprise a plurality of discrete areas dispersed throughout the substantially continuous network (paragraph [0011]).  Trokhan teaches the substantially continuous network region (second region) can have a relatively high density relative to a relatively low density of the pillows (first region) (paragraph [0087]).  Trokhan teaches the addition of additives (at least one of the fibrous element active agent) can typically be included with the starch polymer including surfactants which may be desirable depending on the particular end use of the product contemplated (paragraphs [0114] and [0118]).  Trokhan also teaches the starch composition may comprise from about 10% to about 80% by weight of the starch, which falls within the claimed range, without a reference to the incorporation of water at this point, which at least suggests a weight percentage on a dry fibrous element weight basis, and the additives, such as the aforementioned surfactants (fibrous element active agent), are typically present in quantities ranging from 0.1 to 70 wt% on a non-volatile basis (based on weight on a dry fibrous element basis) (paragraphs [0027] and [0114]), which overlaps the claimed range.  These two different ranges also yields a weight ratio of the starch (polar solvent-soluble filament-forming materials) to additive surfactant (fibrous element active agent) of about 0.143 (10/70) to 800 (80/0.1), which overlaps the claimed range.	Trokhan also teaches the flexible structure has a structure comprising two or more regions having distinct intensive properties for improved strength, absorbency, and softness (paragraph [0007]).	Trokhan does not explicitly teach the flexible structure comprises a layer comprising a mixture of the plurality of fibrous elements and a plurality of discrete particles, the plurality of discrete particles comprising one or more particulate active agents. 	 Mitchler teaches a meltblown web having fibers and particles, where the particles are embedded in and retained by one or more fibers (abstract).  Mitchler teaches the webs have particles which are substantially uniformly and homogeneously dispersed therethrough and substantially eliminates the issue of dusting (column 1, lines 47-52), which corresponds to a layer comprising a mixture of a plurality of fibrous elements and a plurality of discrete particles.  Mitchler teaches the particles are discrete units and may be used in mixtures or different layers (column 9, line 48 through column 10, line 4).  Mitchler also teaches the web is used in fluid absorbent applications where odor control is contemplated by the materials (particulate active agent) which make up the particles (column 10, lines 29-51). 	Trokhan and Mitchler are analogous inventions in the field of absorbent webs.  It would have been obvious to one skilled in the art at the time of the invention to modify the flexible structure of Trokhan with the particles of Mitchler to provide a particulate active agent capable of odor remediation to the flexible substrate while substantially eliminating the issue of dusting.	As previously noted, Trokhan teaches the substantially continuous network region (second region) can have a relatively high density relative to a relatively low density of the pillows (first region) (paragraph [0087]).   	Trokhan does not explicitly teach specific values for the relatively high average density of the containing network regions (second region) and the relatively low average density of the pillows (first region). 	 Trokhan-859 teaches a soft, absorbent paper web made of fibers (filament-forming materials) which form an embryonic web which has a macroscopic monoplanar, continuous, patterned network surface (region), where the paper web has distinct continuous network region and a plurality of domes (first and second regions) dispersed throughout the whole of the network region (abstract).   	Trokhan-859 teaches an embodiment where the basis weight of the domes and network regions are essentially equal but the densities vary.  Trokhan suggests that the varying densities originate from the presence of shorter fibers in the domes and longer fibers in the network region.  The incorporation of shorter fibers in the domes can serve to accentuate the desirable characteristics of each region, where the softness, absorbency, and bulk of the domes are enhanced and, at the same time, the strength of the network region is enhanced.  The preferred density of the network region is from 0.400 to about 0.800 g/cc (second region having relatively high density), which falls within the claimed range, and the preferred density of the domes is from about 0.040 to about 0.150 g/cc (first region having relatively low density) (column 19, line 50 through column 20, line 14), which encompasses the claimed range, establishing a prima facie case of obviousness.  Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify the second average density of the network region and the first average density of the plurality of discrete zones of Trokhan with the densities of Trokhan-859 to improve softness, absorbency, bulk, and strength of the overall disposable dry cleansing article.	Regarding the fibrous element active agents release from the fibrous element when the fibrous element dissolves when the fibrous structure is exposed to conditions of intended use, although the prior art does not explicitly disclose active agents releasing from the plurality of fibrous elements when the plurality of fibrous elements dissolve when the fibrous structure is exposed to conditions of intended use, the claimed function is deemed to naturally flow from the structure in the prior art since the combination of Trokhan, Mitchler, and Trokhan-859 teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP § 2112. 
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trokhan and Mitchler as applied to claim 22 above, and further in view of Trokhan-859.Regarding claim 23 	The limitations for claim 22 have been set forth above.  In addition, as previously mentioned, Trokhan teaches the substantially continuous network region (first region) can have a relatively high density relative to a relatively low density of the pillows (second region) (paragraph [0087]).   	Trokhan does not explicitly teach specific values for the relatively high average density of the containing network regions and the relatively low average density the second average density. 	 Trokhan-859 teaches a soft, absorbent paper web made of fibers (filament-forming materials) which form an embryonic web which has a macroscopic monoplanar, continuous, patterned network surface (region), where the paper web has distinct continuous network region and a plurality of domes (first and second regions) dispersed throughout the whole of the network region (abstract).   	Trokhan-859 teaches an embodiment where the basis weight of the domes and network regions are essentially equal but the densities vary.  Trokhan suggests that the varying densities originate from the presence of shorter fibers in the domes and longer fibers in the network region.  The incorporation of shorter fibers in the domes can serve to accentuate the desirable characteristics of each region, where the softness, absorbency, and bulk of the domes are enhanced and, at the same time, the strength of the network region is enhanced.  The preferred density of the network region is from 0.400 to about 0.800 g/cc (first region having relatively high density), which falls within the claimed range, and the preferred density of the domes is from about 0.040 to about 0.150 g/cc (second region having relatively low density) (column 19, line 50 through column 20, line 14), which encompasses the claimed range, establishing a prima facie case of obviousness.  Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify the first average density of the network region and the second average density of the plurality of discrete zones of Trokhan with the densities of Trokhan-859 to improve softness, absorbency, bulk, and strength of the overall disposable dry cleansing article.
Response to Arguments
Applicant's arguments filed 10 May 2022 have been fully considered but they are not persuasive. 	The applicant argued Mitchler teaches away from monocomponent fibers because Mitchler teaches multicomponent fibers since Mitchler’s particles penetrate and are embedded into its fibers.  The examiner respectfully disagrees and contends the applicant’s definition of “monocomponent” is not commensurate in scope with the originally filed disclosure.  The only time “monocomponent” is mentioned in the originally filed specification (paragraph [0029]) is in regards to the definition of filament or fiber, which is directed to the type of filament-forming compositions used.  In other words, according to the originally filed specification, a fibrous element being monocomponent is when the fibrous element is made from a single composition, where a bicomponent filament including side-by-side, core and sheath, islands-in-the-sea, and the like structures are disclosed as being an alternate multicomponent fibrous element.  It is additionally noted that the claims require the fibrous structure comprising a layer comprising a mixture of the filaments and plurality of particles.  Dictionary.com defines mixture as “an aggregate of two or more substances that are not chemically united and that exist in no fixed proportion to each other.”  The fiber and particle mixture disclosed by Mitchler corresponds to this definition.  Therefore, the claimed “monocomponent fibrous element,” as commensurate in scope with the originally filed specification, does not preclude a finding from the prior art where particles are physically embedded (not chemically united) in filaments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783